                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :

       vs.                                    :               NO. 20-CR-210

MICHAEL "OZZIE" MYERS"                        :

                                            ORDER

       Upon the unopposed application of the United States of America for an Order extending

the time in which the parties may file pretrial motions and respond to pretrial motions, it is

HEREBY ORDERED that the motion is GRANTED.

       WHEREFORE, on this               day of February, 2021, it is HEREBY ORDERED that the

pretrial motions are due ________________ and the responses are due on __________________.



                                              BY THE COURT:



                                              ____________________________________
                                              PAUL S. DIAMOND
                                              United States District Court Judge




                                                  1
                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :

       vs.                                      :             NO. 20-CR-210

MICHAEL "OZZIE" MYERS"                          :


GOVERNMENT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE AND
                RESPOND TO PRETRIAL MOTIONS

       The United States of America, by its attorneys, Jennifer Arbittier Williams, Acting

United States Attorney for the Eastern District of Pennsylvania, and Eric L. Gibson and Richard

P. Barrett, Assistant United States Attorneys for the District, moves for a thirty-day extension of

time in which to file the government’s pretrial motions and response to the defendants’ pretrial

motions. In support of this motion, the government avers as follows:

               1.         In this case, former U.S. Congressman Michael “Ozzie” Myers is charged

by Indictment with conspiring to violate voting rights by fraudulently stuffing the ballot boxes

for specific political candidates in the 2014, 2015, and the 2016 primary elections, bribery of an

election official, falsification of records, voting more than once in federal elections, and

obstruction of justice.

               2.         Trial was originally scheduled for September 29, 2020. On a revised

schedule, this Court directed that pretrial motions were due by October 16, 2020. ECF. No. 15.

               3.         On August 27, 2020, defendant filed a First Motion to Continue Trial.

ECF. No. 17.

               4.         On September 25, 2020, defendant filed a Motion to Dismiss Counts of

the Indictment. ECF. No. 18.

                                                    2
               5.      Under the Schedule Order issued by the Court on September 29, 2020,

trial was postponed and is now scheduled to commence on March 30, 2021. Pretrial motions,

including motions in limine, were due by January 29, 2021. Oppositions to the pretrial motions

are due February 5, 2021. ECF. No. 22.

               6.      To date, the government has responded to both of defendant’s motions to

dismiss counts from the indictment, ECF Nos. 18 and 31, a motion to suppress the admission of

audiotapes, ECF No 24, and defendant’s first motion in limine, ECF No. 32.

               7.      On February 3, 2021, the government sent a letter to the Court advising

that the parties were seeking a conference with the Court well in advance of the scheduled March

24, 2021 pre-trial conference. Specifically, the parties seek guidance from the Court regarding

matters which may affect the duration of the trial, how the parties present their respective cases,

the admission of certain evidence, and the date the trial commences. The parties would like to

propose the use of a questionnaire in jury selection to identify some election-related issues that

may be relevant to the selection of jurors. The parties also intend to propose the use of

depositions to preserve testimony of certain witnesses for presentation during the trial. These

matters may require the parties to submit additional motions and responses related to the

admission of evidence.

               8.      Additionally, the current pandemic poses complications related to some

health conditions that would understandably increase the medical risks to the parties posed by

trying a case on the current schedule.

               9.      The government therefore seeks an extension of at least thirty (30) days to

file its pretrial motions pertaining to the above topics and responses to defendant’s motions.


                                                 3
               10.     Lastly, the government has made progress in preparing its filing in

opposition to defendant’s remaining second motion in limine, ECF No. 33, but requires

additional time to complete the response and supervisory review in light of weather-related

office closures at the beginning of this week and obligations in other cases.

               11.     Government counsel has contacted counsel for the defendant. Counsel

has no objection to the government’s request for an extension.

               WHEREFORE, the government respectfully requests a thirty-day extension of

time, until at least March 5, 2021, in which to file its pretrial motions and responses to

defendant’s motions.


                                                      Respectfully submitted,

                                                      JENNIFER ARBITTIER WILLIAMS
                                                      Acting United States Attorney


                                              By:

                                                      /s/ Eric L. Gibson
                                                      ERIC L. GIBSON
                                                      RICHARD P. BARRETT
                                                      Assistant United States AttorneyS




Dated: February 5, 2021




                                                  4
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Government’s Motion for Extension of

Time has been served upon all counsel of record electronically and via ECF.



                                            s/Eric L. Gibson
                                            ERIC L. GIBSON
                                            Assistant United States Attorney


Dated: February 5, 2021




                                               5
